MEMORANDUM **
Francisco Gutierrez-Hernandez appeals from the 24-month sentence imposed following his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.
Gutierrez-Hernandez contends that his sentence is procedurally unreasonable because the district court placed improper *610weight on his criminal history, failed to properly respond to his arguments at sentencing, and failed to conduct an individualized analysis in light of the factors contained in 18 U.S.C. § 3553(a). He further contends that the district court failed to provide sufficient reasoning pursuant to 18 U.S.C. § 3553(c) in imposing his sentence.
The record reflects, however, that in imposing a sentence at the bottom of the Guidelines range, the district court specifically noted that it had considered his contentions and considered the § 3553(a) factors without giving undue weight to any single factor. See Rita v. United States, -U.S.-, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007). In addition, the court stated the reasons for the sentence imposed in enough detail to demonstrate that it had “considered the parties’ arguments and ha[d] a reasoned basis for exercising [its] own legal decisionmaking authority.” Id.; see also United States v. Carty, 520 F.3d 984, 995-96 (9th Cir.2008) (en banc).
We remand to the district court with instructions to correct the reference in the judgment to “8 U.S.C. § 1326(a) & (b).” See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)).
AFFIRMED; REMANDED to correct judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.